Dore, J.
(dissenting). The uncontested facts in this record as to how the injury and the claimed loss of the diamond happened, conclusively show in my opinion that the injury and the claimed loss of property were not reasonably foreseeable; and in the state of facts disclosed defendant is not liable on the theory of either negligence or nuisance.
Accordingly, I dissent and vote to reverse the judgment appealed from and to dismiss the complaint.
Peck, P. J., Cohn, Breitel and Bastow, JJ., concur in decision; Dore, J., dissents and votes, to reverse and dismiss the complaint, in opinion.
Judgment affirmed, with costs. Ho opinion.